IN THE UNITED STATES COURT OF APPEALS

                               FOR THE FIFTH CIRCUIT
                                           _______________

                                             m 00-31057
                                           Summary Calendar
                                           _______________



                                          BRENDA MEEKINS,

                                                              Plaintiff-Appellee,

                                                VERSUS

                                       ROBERT P. THOMPSON,
                         DIRECTOR, FAMILY INDEPENDENCE WORK PROGRAM;
                                            LAURA PEASE,
                         DIRECTOR, FAMILY INDEPENDENCE WORK PROGRAM;
                                             LAURA BECK,
                  ASSISTANT DIRECTOR, FAMILY INDEPENDENCE WORK PROGRAM,

                                                              Defendants-Appellants.


                                     _________________________

                             Appeal from the United States District Court
                                for the Eastern District of Louisiana
                                          (98-CV-2047-J)
                                  _________________________
                                            April 4, 2001


Before SMITH, BENAVIDES,                                 Brenda Meekins sued, among others,
  and DENNIS, Circuit Judges.

JERRY E. SMITH, Circuit Judge:*                          *
                                                          (...continued)
                                                      determined that this opinion should not be
                                                      published and is not precedent except under the
  *
      Pursuant to 5TH CIR. R. 47.5, the court has     limited circumstances set forth in 5TH CIR. R.
                                    (continued...)    47.5.4.
Robert P. Thompson, Laura Pease, and Laura                found Meekins’s complaint, augmented by her
Beck in their individual and official capacities          rule 7(a) reply, sufficient to assert a cause of
under 42 U.S.C. §§ 1981, 1983, and 1985 for               action under §§ 1981 and 1983 and denied the
alleged civil rights violations. Asserting qual-          motion to dismiss.
ified immunity as a defense, those three
defendants appeal the denial of their motion to              Meekins then filed a motion to amend her
dismiss for failure to state a claim. Because             complaint to assert claims against defendants
the district court correctly found Meekins’s              in their individual capacities, which a
allegations sufficient to survive the motion to           magistrate denied, whereupon Meekins filed a
dismiss, we dismiss the appeal for want of                separate action in the district court, asserting
jurisdiction.                                             the individual capacity claims. The court
                                                          consolidated the actions and dismissed the
                        I.                                second action without prejudice.
   Meekins was employed as a Family Security
Program Specialist II in the Family                           Before consolidation, the defendants
Independence Work Program (“FIND”) of the                 perfected an interlocutory appeal to this court;
Louisiana Department of Social Services. Her              we dismissed the monetary claims on the
employment was terminated, so she sued,                   ground of sovereign immunity, leaving intact
complaining that her termination was                      the claims for injunctive relief. Meekins v.
retaliatory, in violation of the First Amend-             Foster, No. 99-30583, at 6-7 (5th Cir. April 3,
ment.                                                     2000) (unpublished). We declined, however,
                                                          to rule on the individual capacity claims, be-
    Meekins’s original complaint sought in-               cause they had not been consolidated with the
junctive and monetary relief, naming appellants           original action until after the defendants had
and other officials in their official capacities          filed their notice of appeal. Id. at 6.
only. The defendants, claiming qualified
immunity, filed a motion seeking either                      On remand and after consolidation,
dismissal or judgment on the pleadings, or                defendants moved for dismissal of the
alternatively, a more definite statement of the           individual capacity claims, and the court
claims. In response, and pursuant to Schultea             dismissed the claims against all defendants
v. Wood, 47 F.3d 1427 (5th Cir. 1995) (en                 except appellants, with respect to whom the
banc), the district court ordered Meekins to
submit a reply under FED. R. CIV. P. 7(a)
                                                             1
addressing qualified immunity.1 The court                     (...continued)

                                                                   When a public official pleads the af-
                                                             firmative defense of qualified immunity in
   1
     Schultea established the use of a rule 7(a)             his answer, the district court may, on the
reply to resolve the inherent conflict between the           official’s motion or on its own, require the
Federal Rules’ notice pleading procedures and the            plaintiff to reply to that defense in detail.
substantive right of qua lified immunity, which              By definition, the reply must be tailored to
requires that a plaintiff allege with particularity          the assertion of qualified immunity and
those facts necessary to overcome a qualified im-            fairly engage its allegations.
munity defense:
                                     (continued...)       Shultea, 47 F.3d at 1433.

                                                      2
court denied the motion to dismiss, reasoning          the plaintiff can prove no set of facts in
that                                                   support of his claim which would entitle him to
                                                       relief.” Anderson v. Pasadena Indep. Sch.
   after a fair reading of the Complaint as a          Dist., 184 F.3d 439, 443 (5th Cir. 1999)
   whole and plaintiff’s Schultea reply,               (quoting Blackburn v. City of Marshall, 42
   plaintiff has sufficiently alleged facts to         F.3d 925, 931 (5th Cir. 1995)).
   state a claim for violation of her civil
   rights. She alleges that she was fired be-             With respect to claims against which
   cause she spoke out about welfare and               qualified immunity can be a defense, however,
   welfare reform, and was critical of the             we require a heightened standard of pleading,
   way the state handled welfare reform.               whereby the plaintiff must allege specific
                                                       conduct giving rise to a constitutional
                       II.                             violation. Id. Such allegation “must be
    Although the denial of a motion to dismiss         pleaded with factual detail and particularity,
is normally not appealable, we review de novo          not mere conclusionary allegations.” Jackson
the denial of a motion to dismiss on qualified         v. Widnall, 99 F.3d 710, 715-16 (5th Cir.
immunity grounds; such a denial is considered          1996) (quotation marks omitted). Specifically,
an appealable collateral order when rendered           “the plaintiff must identify defendants who
on an issue of law. Shipp v. McMahon, 234              were either personally involved in the
F.3d 907, 910 (5th Cir. 2000), petition for            constitutional violation or whose acts are
cert. filed (U.S. Mar 5, 2001) (No. 00-1392).          causally connected to the constitutional
We do not have jurisdiction in this posture to         violation alleged.” Woods v. Edwards, 51
review the evidentiary sufficiency of the alle-        F.3d 577, 583 (5th Cir. 1995). In addition, the
gations, however. Steadman v. Tex. Rangers,            plaintiff must allege a violation of a “clearly
179 F.3d 360, 365 (5th Cir. 1999) (stating that        established constitutional right.” Shipp, 234
we have jurisdiction to review only “legal” is-        F.3d at 911.2
sues under the collateral order doctrine and              A plaintiff who states a First Amendment
noting that “[a]n order is not ‘legal’ where it        claim sufficiently alleges the violation of a
resolves a fact-related dispute of ‘evidence           clearly established right. Kennedy, 224 F.3d at
sufficiency.’”), cert. denied, 528 U.S. 1115           377. The plaintiff must establish that the
(2000).                                                asserted protected speech addressed a matter
                                                       of public concern; if he does so, “the court
   A motion to dismiss under rule 12(b)(6) “is
viewed with disfavor and is rarely granted.”              2
Shipp, 234 F.3d at 910 (quoting Kaiser                       If a plaintiff alleges facts sufficient to show
Aluminum & Chem. Sales v. Avondale                     that the defendants violated a clearly established
                                                       right, the court must inquire “whether the
Shipyards, 677 F.2d 1045, 1050 (5th Cir.
                                                       defendants’ conduct was objectively reasonable in
1986)). Surviving a motion to dismiss is               light of ‘clearly established’ law at the time of the
generally not a high hurdle for a plaintiff: We        alleged violation.” Kennedy v. Tangipahoa Parish
liberally construe the complaint in favor of the       Library Bd. of Control, 224 F.3d 359, 377 (5th
plaintiff, and we take as true all facts in the        Cir. 2000). Appellants, however, contend only that
complaint; a motion to dismiss should not be           Meekins has failed to show that they violated a
granted “unless it appears beyond doubt that           clearly established right, so the second stage of the
                                                       inquiry is not before us.

                                                   3
must strike ‘a balance between the interests of         alia, that she was fired in retaliation for
the [employee], as a citizen, in commenting             revealing the misconduct of the officials in the
upon matters of public concern [against] the            FIND program.3 In her rule 7(a) reply, she
interest of the State, as an employer, in               sets forth many specific allegations of
promoting the efficiency of the public services         misconduct and alleged attempts to report that
it performs through its employees.’” Click v.           misconduct to higher officials, to buttress her
Copeland, 970 F.2d 106, 111 (5th Cir. 1992)             claim of whistleblower retaliation.
(quoting Pickering v. Bd. of Educ., 391 U.S.
563, 568 (1968)).                                          A public employee has “a clearly
                                                        established right to speak on matters of public
    Appellants contend that they fired Meekins          concern, on matters of public safety, and on
for insubordination and inappropriate contact           matters of official misconduct.” Kennedy, 224
with Southern University of New Orleans                 F.3d at 376 (citations omitted) (compiling
(“SUNO”) and other potential contractors un-            cases). Likewise, allegations of corruption, if
der the FIND program. Meekins disagrees                 true, “are matters of public concern and
with the characterization of her contact with           outweigh the government’s interest in efficien-
SUNO, contending that her relationship with             cy.” Breaux v. City of Garland, 205 F.3d 150,
it constituted protected activity under the First       157 n.10 (5th Cir.), cert. denied, 121 S. Ct. 52
Amendment, because she participated “in pub-            (2000).
lic speech on issues of welfare reform and
welfare related matters at [SUNO] . . . .”                  Although Breaux focused on the objective
Moreover, Meekins contends in her complaint,            truth of the plaintiff’s allegations in finding
the true reason for her dismissal was her               that they were matters of public concern, that
refusal to participate inSS and, more                   case was decided after a jury trial. In the
importantly, disclosure ofSSthe misconduct of           context of a motion to dismiss, we must accept
Appellants, the managers of the FIND                    as true Meekins’s allegations of misconduct.
program: “Thompson, Pease, and Beck have                Thus, her claims not only allege speech on a
conspired to unlawfully terminated [sic] plain-         matter of public concern; they also, at least for
tiff from her position because she exercise [sic]       purposes of the motion to dismiss, establish by
rights protected by the First Amendment to the          their nature that Meekins’s interest outweighs
United States Constitution and because she              the government’s. Meekins also has alleged
has been a whistleblower and has complained             that all three appellants were intimately
of illegal practices of the Department’s Office         involved both in the purported misconduct and
of Family Support Orleans Region.”                      in her allegedly improper termination, meeting
                                                        the requirement that the named defendants be
   Appellants argue that Meekins’s claims al-           somehow causally connected to the alleged
lege facts insufficient to overcome the                 constitutional violation.
qualified immunity defense. Specifically, they
argue, Meekins has shown neither that she en-
gaged in a protected activity nor that her in-             3
                                                             We need not address whether Meekins’s other
terest in pursuing that activity outweighs the          alleged protected speechSSher discussions of
government’s interest, as required by Picker-           welfare reform at SUNOSSrelated to a matter of
ing. Meekins, however, has alleged, inter               public concern, because we find that her allegations
                                                        of whistleblower retaliation are sufficient.

                                                    4
    Meekins therefore alleges sufficient facts to
survive the motion to dismiss. On remand, the
district court may find that Meekins’s al-
legations of misconduct and retaliation have no
evidentiary support; we have no jurisdiction,
however, to address that issue now. We may
reverse the order only if Meekins did not
allege facts that, if true, would defeat a
qualified immunity defense. She has done so,
and we therefore are without jurisdiction to
entertain this appeal.

   DISMISSED.




                                                    5